Citation Nr: 1546974	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)).  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran was scheduled for a hearing before the Board in April 2012, but the Veteran failed to appear for the hearing without explanation.  In addition, he has not requested that the hearing be rescheduled.

In August 2012, the Board remanded this claim for additional development.  In a decision dated September 2014, the Board denied the service connection claim for hepatitis C.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated August 10, 2015, the Court remanded the claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

In addition to a paper claims folder, the record before the Board also includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  Notably, the litigations materials related to proceedings before the Court are located in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran asserts that his hepatitis C results from exposure to blood products during service.  Specifically, he asserts that his hepatitis C was contracted by military use of immunization jet injectors in service and/or getting a tattoo while in service.

VA recognizes the following risk factors for contracting hepatitis C: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood, intravenous or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  See AOJ notice letter dated September 4, 2008.

Additionally, the Board observes that Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004) indicates that it is biologically plausible that hepatitis C may be transmitted by air gun inoculations but there have been no actual reports of such an occurrence.

Here, the Veteran's service treatment records reflect that he obtained a tattoo during military service.  His report of immunization by a jet injector in service is deemed credible and consistent with the circumstances of his service.  As such, the Veteran has presented credible evidence of exposure to hepatitis C risk factors in service.

However, the Veteran also reported exposure to hepatitis C risk factors outside of military service.  A March 2007 VA gastroenterology consultation included the Veteran's self-report of "MVA in 1980s with transfusion.  Last cocaine use 10 years.  Tatoos some 20 years ago."  Notably, the Veteran's July 1977 enlistment examination reflected a history of facial plastic surgery performed at the age of 17 due to an accident.

Nonetheless, in statements submitted to the AOJ, the Veteran denied a history of cocaine usage and reported that, after a conversation from his mother, he had never received a blood transfusion.  Additionally, the Veteran's mother reported having no knowledge of the Veteran receiving a blood transfusion.  Notably, the actual records related to the Veteran's plastic surgery at West Paces Ferry Hospital are not available.

In April 2009, Dr. R.S. opined that air gun immunizations could be a possible hepatitis C exposure risk if they were performed serially on multiple individuals.  VA examiners in January 2011 and August 2011 found that the Veteran's history of blood transfusion constituted his biggest risk factor for disease transmission and opined that it was less likely than not that his hepatitis C was related to military service.

The Board's September 2014 decision found that the Veteran's hepatitis C was not present in service or etiologically related to service.  In so doing, the Board relied, in part, upon the Veteran's reported history of receiving a blood transfusion prior to 1992 as being his biggest risk factor for contracting hepatitis C.

The parties to the JMR have concluded that the Board failed to provide an adequate analysis of the conflicting evidence regarding whether the Veteran, in fact, received a blood transfusion prior to 1992 which affected the adequacy of the VA opinions concluding that a blood transfusion prior to 1992 was the Veteran's biggest risk factor for contracting hepatitis C. 

Here, the Veteran has clearly provided conflicting reports of whether he received a blood transfusion during his facial reconstruction surgery and whether he used cocaine.  The Board finds that there is insufficient direct evidence that the Veteran received a blood transfusion during his facial reconstruction.  However, the Veteran is clearly competent to describe cocaine usage and his specific description to the VA clinician in March 2007, wherein he described his last cocaine use 10 years previous, is deemed the most credible report of history by the Veteran.

Given the above, the Board finds that additional VA examination to determine the likely etiology of hepatitis C is required.  See Reiber v. Brown, 7 Vet. App. 513 (1993) (a claimant who provides evidence of an in-service event with nexus evidence meets the minimum standard of proof despite the fact that there might exist another plausible explanation as to whether the claimed condition should be considered service-connected).

On remand, the Board finds that the AOJ should assist the Veteran in associating with the claims folder his complete medical records from Dr. R.S. as such records may contain evidence relevant to the claim at hand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment at the Franklin Community Based Outpatient Clinic (CBOC) since December 2010.

2.  Assist the Veteran in associating with the claims folder his complete medical records from Dr. R.S.

3.  After completion of the development above, schedule the Veteran for appropriate VA examination to determine the likely etiology of his hepatitis C disability.  The claims folder contents must be made available to the examiner for review.

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C was contracted in service?

In providing this opinion, the examiner must consider and discuss the following:

* the Board's factual finding that there is insufficient evidence that the Veteran received a blood transfusion prior to 1992;
* the Board's factual finding that the Veteran received air gun inoculation in service, and obtained a tattoo during service;
* the Board's factual finding that the Veteran has a risk factor of intranasal cocaine usage outside of military service; 
* the April 2009 opinion from Dr. R.S. stating that air gun immunizations could be a possible hepatitis C exposure risk if they were performed serially on multiple individuals; and
* VBA Fast Letter 04-13 which indicates that it is biologically plausible that hepatitis C may be transmitted by air gun inoculations but there have been no actual reports of such an occurrence

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

